Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only S Definitive Proxy Statement (as permitted by Rule14a-6(e)(2)) £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-12 J.W. Mays, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1 ) Title of each class of securities to which transactions applies: (2 ) Aggregate number of securities to which transactions applies: (3 ) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11(set forth the amount on which the filing fee is calculated and state how it was determined): (4 ) Proposed maximum aggregate value of transaction: (5 ) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1 ) Amount previously paid: (2 ) Form, schedule or registration statement no.: (3 ) Filing party: (4 ) Date filed: J.W. MAYS, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERSTo Be Held November 20, 2007 October 15, 2007 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of J.W. Mays, Inc. (the Company) on Tuesday, November 20, 2007 at 10:00 A.M., New York time, at the offices of the Company, 9 Bond Street, Brooklyn, New York. The purpose of the meeting will be to: 1. Fix the number of directors to be elected at seven; 2. Elect seven directors to serve until the next Annual Meeting of Shareholders and until their respective successors are duly elected and qualified. The Board has nominated Mark S. Greenblatt, Lance D. Myers, Dean L. Ryder, Jack Schwartz, Lloyd J. Shulman, Sylvia W. Shulman and Lewis D. Siegel, all current directors; 3. Ratify the appointment of DArcangelo & Co., LLP, the independent registered public accounting firm, as the Companys independent auditors for the fiscal year ending July 31, 2008. DArcangelo & Co., LLP, served in this same capacity for the fiscal year ended July 31, 2007; and 4. Transact such other business as may properly come before the meeting and any adjournment thereof. Please note that we are not aware of any such business. The Board of Directors has fixed the close of business October 5, 2007 as the record date for the determination of shareholders entitled to notice of and to vote at the 2007 Annual Meeting of Shareholders or any adjournment thereof. IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE ANNUAL MEETING, REGARDLESS OF THE NUMBER YOU MAY HOLD. PLEASE COMPLETE, DATE AND SIGN THE ENCLOSED FORM OF PROXY AND RETURN IT PROMPTLY IN THE SELF-ADDRESSED ENVELOPE ENCLOSED WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING. THIS WILL NOT PREVENT YOU FROM VOTING YOUR SHARES IN PERSON IF YOU ARE PRESENT. By order of the Board of Directors, S ALVATORE C
